EXHIBIT 10.23

AMENDMENT NUMBER 3

TO THE

OCCIDENTAL PETROLEUM CORPORATION

SUPPLEMENTAL RETIREMENT PLAN II

Effective as of January 1, 2005

The Occidental Petroleum Corporation Supplemental Retirement Plan II (Effective
as of January 1, 2005) (“Plan”) is hereby amended effective as of January 1,
2008 (unless a different effective date is specified) as follows:

1.

Section 2.1(d), relating to the definition of “Base Pay of Record,” is amended
in its entirety to read as follows:

(d)

“Base Pay of Record” means the base salary and wages earned while a Participant
from an Employer for services rendered, including pretax deferrals under the
Savings Plan, and amounts contributed pursuant to the Occidental Petroleum
Flexible Spending Accounts Plan, as amended from time to time.

(1)

Base Pay of Record does not include:

(A)

Bonuses, incentives, overtime, shift differential, and overseas differentials;

(B)

Reimbursement for expenses or allowances, including automobile allowances and
moving allowances;

(C)

Any amount contributed by the Employer (other than pretax deferrals under the
Savings Plan and any amounts contributed pursuant to the Occidental Petroleum
Flexible Spending Accounts Plan, as amended from time to time) to any qualified
plan or plan of deferred compensation; and

(D)

Any amount paid by an Employer for other fringe benefits, such as health and
hospitalization, and group life insurance benefits, or perquisites.

(2)

Base Pay of Record is determined in accordance with the following rules:

(A)

For Participants compensated by salary, Base Pay of Record means the actual base
salary of record for the Participant (subject to the exclusions listed above).

(B)

For Participants compensated based on mileage driven (primarily truck drivers),
Base Pay of Record means the number of miles driven multiplied by the applicable
mileage pay rate (subject to the exclusions listed above), plus the
Participant’s scheduled number of hours worked in the pay period multiplied by
the Participant’s base hourly rate (subject to the exclusions listed above).



(C)

For Participants compensated at an hourly rate, Base Pay of Record means the
base hourly rate (subject to the exclusions listed above) multiplied by the
number of regularly scheduled hours worked in a pay period. If the Active
Participant’s regularly scheduled work week is more than 40 hours, Base Pay of
Record shall include an additional amount equal to the base hourly rate (subject
to the exclusions listed above) times one half the number of regularly scheduled
hours worked in excess of 40 in the work week.

(D)

For Participants compensated on an eight, ten, twelve, or some other assigned
hour Shift Basis and whose annual compensation is pre-determined under the
Company’s payroll recordkeeping system, Base Pay of Record for each pay period
shall be the Participant’s pre-determined annual compensation (subject to the
exclusions listed above) divided by the number of pay periods applicable to the
Participant during the Plan Year. For the purpose of this subsection, the term
“Shift Basis” means any arrangement whereby Participants work the assigned hour
daily shifts which may result in alternating work weeks of more and less than 40
hours per week.

(E)

Base Pay of Record includes vacation pay received in periodic payments and
annual vacation payments made to Employees paid by commission, but does not
include single sum vacation payments to active or terminating Employees.

(F)

Base Pay of Record includes base salary or wages received during paid leaves of
absence and periodic notice pay, but, effective July 1, 2006, Base Pay of Record
does not include single sum notice pay payments or any severance pay payments.

(G)

Base Pay of Record does not include long-term disability payments or payments
made to any Participant pursuant to the Occidental Chemical Corporation Weekly
Sickness and Accident Plan unless:

(i)

Such payments are made to the Participant through the payroll accounting
department of the Company or an Affiliate, and

(ii)

The Participant is ineligible for participation in the Retirement Plan.

2.

Paragraph (1) of section 2.1(z), relating to the definition of “Threshold
Amount,” is amended in its entirety to read as follows:

(1)

For the period between January 1, 2005 and December 31, 2006, the Plan Limit for
the Plan Year, determined under Appendix II of the Savings Plan (or any
successor provision), and, effective January 1, 2007, the Contribution
Percentage Limit for the Plan Year, determined under Appendix E of the

2



 

Savings Plan (or any successor provision), for a highly compensated employee as
defined under Code section 414(q), times the annualized Base Pay of Record;

3.

A new sentence is added at the end of section 3.1, relating to Effective Date of
Participation, to read as follows:

Further, notwithstanding anything contrary contained herein, any Employee who
participates or is eligible to participate in the THUMS Long Beach Company
Savings and Investment Plan or the THUMS Long Beach Company Pension Plan
beginning on or after January 1, 2008 through December 31, 2008 shall be
ineligible to be a Participant.

4.

Paragraph (2) of section 4.1(b), relating to the Reduction Amount in determining
Allocations to the Retirement Plan is amended in its entirety to read as
follows:

(2)

Reduction Amount. The amounts contingently credited to the account maintained
for the Participant during the Plan Year under paragraph (1) shall be reduced as
of the last day of the Plan Year, but not below zero, by the amount determined
under this paragraph. The reduction amount is intended to be equal to the
Employee’s allocation under the Retirement Plan for the Plan Year assuming that
the Employee maximized deferrals under the Savings Plan. After the reduction
described in this paragraph, the remaining amount shall be permanently credited
to the account maintained for the Participant.

(A)

No reduction shall apply to the account maintained for any Participant,
including an LTD Participant, who is not an Employee on the last day of the Plan
Year.

(B)

The reduction amount for other Participants shall be equal to the dollar limit
in effect for the Plan Year under Code section 415(c)(1)(A) minus sum of the
following:

(i)

For the period between January 1, 2005 and December 31, 2006,

(I)

the Plan Limit for the Plan Year, determined under Appendix II of the Savings
Plan (or any successor provision), times the Participant’s Base Pay Paid, and

(II)

6 percent times the Participant’s Base Pay Paid for the Plan Year;

(ii)

Effective beginning on or after January 1, 2007,

(I)

the Contribution Percentage Limit for the Plan Year, determined under Appendix E
of the Savings Plan (or any successor provision) times the Participant’s Base
Pay Paid and 6 percent of the Annual Bonus for the Plan Year, and

3



(II)

6 percent times the sum of the Participant’s Base Pay Paid and Annual Bonus for
the Plan Year.

For purposes of determining the reduction under this subparagraph, no portion of
the sum of the Participant’s Base Pay Paid and Annual Bonus for the Plan Year in
excess of the amount specified in Code section 401(a)(17) in effect for the Plan
Year shall be taken into account. The reduction amount shall not be less than
zero.

5.

Except as amended above, the terms of the Plan as in effect prior to this
amendment shall continue unchanged.

* * * * *

4



In Witness Whereof, the Company has caused this amendment to be adopted on its
behalf by the unanimous action of the Pension and Retirement Plan Administrative
Committee this ____ day of _______________, 2007.

Occidental Petroleum Corporation

Pension and Retirement Plan

Administrative Committee

 

Richard W. Hallock

 

Jim A. Leonard

 

James M. Lienert

 

Daniel S. Watts

5